 


110 HRES 1335 EH: Celebrating the 120-year partnership between the Government and State veterans homes.
U.S. House of Representatives
2008-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1335 
In the House of Representatives, U. S.,

September 17, 2008
 
RESOLUTION 
Celebrating the 120-year partnership between the Government and State veterans homes. 
 
 
Whereas the primary mission of the National Association of State Veterans Homes is to ensure that each veteran receives the benefits, services, long-term health care, and respect each veteran deserves; 
Whereas other goals of the National Association of State Veterans Homes are to ensure that no veteran is in need or distress and that the level of care and services provided by State homes is of the highest quality; 
Whereas the year 2008 marks the 120th anniversary of the first time the Federal Government granted aid to States that had established State veterans homes; 
Whereas following the Civil War, a large number of indigent and disabled veterans were no longer able to earn their own livelihood and were in need of assistance; 
Whereas after the Civil War, because the Government was unable to completely meet the needs of this class of veterans, a number of States established State veterans homes; 
Whereas the first State home was established in Rocky Hill, Connecticut, in 1864; 
Whereas on August 7, 1888, Federal aid was authorized for the first time to alleviate the burden of States in operating these homes; 
Whereas the Veterans Administration was established in 1930, which led to an expansion of State programs to include three levels of care and increased per diem payments; 
Whereas in 1952, the National Association of State Veterans Homes was founded because of the collective need of all State homes to communicate with one another about the problems they faced and their experiences as well as to promote their interests in national legislation; 
Whereas in 1964, the State Home Construction Grant Program was initiated, which has greatly increased the ability of State homes to meet the increasing needs of veterans; 
Whereas on February 24, 1986, the Veterans Administration and the National Association of State Veterans Homes signed a Memorandum of Understanding, formalizing their mutual goal of providing quality care to veterans; 
Whereas the Department of Veterans Affairs is authorized to participate in up to 65 percent of the cost of construction or acquisition of State nursing homes or domiciliaries or for renovations to existing State homes; 
Whereas the Department of Veterans Affairs works to assure Congress that State homes are both financially equipped and institutionally competent to provide quality care to veterans through inspections, audits, and comparing records conducted by the VA medical center of jurisdiction; 
Whereas State veterans homes are currently one of the largest long-term care providers in the United States; 
Whereas in a typical year, State homes will provide veterans with nearly 7 million days of nursing home care and about 1.5 million days of domiciliary care; 
Whereas currently, there are 135 State homes throughout the United States with more than 30,000 beds, which will only increase in the coming years; and 
Whereas a total of $165,000,000 has been appropriated for State homes capital projects in 2008: Now, therefore, be it  
 
That the House of Representatives— 
(1)commends the extraordinary contributions of those who have served in the Armed Forces of the Nation; 
(2)recognizes that the Nation has an affirmative duty to care for the men and women of the Armed Forces who have served their country faithfully; 
(3)recognizes the efforts made by the National Association of State Veterans Homes to aid the States in providing veterans with high-quality care; and 
(4)commends the efforts made by State veterans homes for the past 120 years in ensuring that the honorable veterans of the Armed Forces of this Nation receive the highest quality of care worthy of the great sacrifices they have made. 
 
Lorraine C. Miller,Clerk.
